    0:21-cv-00682-DCN-PJG            Date Filed 03/10/21       Entry Number 1         Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Ronald K. Kennedy, III; Barry Jones;       )                   C/A No. 0:21-421-DCN-PJG
Guillermo Diaz Jr.,                        )
                                           )
                            Plaintiffs,    )
                                           )
       v.                                  )                              ORDER
                                           )
Aiken County, South Carolina; Aiken County )
Detention Center,                          )
                                           )
                            Defendants.    )
                                           )

        This is a civil rights action filed by three self-represented state pretrial detainees in the

Aiken County Detention Center. This matter is before the court pursuant to 28 U.S.C. § 636(b)

and Local Civil Rule 73.02(B)(2) (D.S.C.) for initial review in accordance with 28 U.S.C. § 1915A

and the Prison Litigation Reform Act (“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321 (1996).

Based on this review, the court concludes that the pro se plaintiffs cannot proceed together in one

action without counsel and that this case should be separated into different cases, one for each

plaintiff.

        The United States Court of Appeals for the Fourth Circuit has held that pro se prisoners

cannot bring a class action lawsuit. See Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir.

1975) (“[T]he competence of a layman representing himself [is] clearly too limited to allow him

to risk the rights of others.”); Fowler v. Lee, 18 F. App’x 164, 165 (4th Cir. 2001); see also

Hummer v. Dalton, 657 F.2d 621, 625-26 (4th Cir. 1981) (holding that a pro se prisoner’s suit is

“confined to redress for violation of his own personal rights and not one by him as a knight-errant

for all prisoners”). And, generally, the Fourth Circuit rejects the right of individuals to litigate pro

se on behalf of others. See Wojcicki v. SCANA/SCE&G, 947 F.3d 240, 244 (4th Cir. 2020)



                                             Page 1 of 4
    0:21-cv-00682-DCN-PJG           Date Filed 03/10/21       Entry Number 1        Page 2 of 4




(“Allowing individuals to represent themselves pro se ‘reflects a respect for the choice of an

individual citizen to plead his or her own cause,’ but so does the bar preventing individuals without

legal expertise from representing others.”) (quoting Myers v. Loudoun Cty. Pub. Sch., 418 F.3d

395, 401 (4th Cir. 2005)). Moreover, the courts in this district generally do not allow pro se

prisoners to proceed together in one action. See, e.g., Carroll v. United States, C/A No. 5:14-CV-

02167-JMC, 2015 WL 854927, at *2 (D.S.C. Feb. 27, 2015); Williams v. Jones, C/A No. 9:14-

787-RMG-BM, 2014 WL 2155251, at *10 (D.S.C. May 22, 2014). 1

       Accordingly, the court concludes that the claims of the three Plaintiffs in the instant

action should be separated for initial review.

TO THE CLERK OF COURT:

       The above-captioned case shall pertain only to the first named Plaintiff, Ronald K.

Kennedy, III. Therefore, the Clerk of Court is directed to terminate Barry Jones and Guillermo

Diaz Jr. as plaintiffs in the above-referenced case. The Clerk of Court is further directed to assign

separate civil action numbers to the plaintiffs terminated in this case. The Clerk of Court shall file

this order as the initial docket entry in the newly created cases, and shall re-file the Complaint in

the newly created actions. The defendants in the newly created cases will be the same defendants

listed in the above-captioned case. The Clerk of Court is authorized to determine the most efficient

way and time for assigning and entering the new case number, party information, and pleading

information on the court’s electronic case management system.




       1
         Further, the court notes that there is disagreement among federal courts as to the right of
pro se prisoners to join claims or consolidate cases under Federal Rules of Civil Procedure 20 and
42. See Hagan v. Rogers, 570 F.3d 146, 149 (3d Cir. 2009) (exploring the circuit split on these
issues).
                                             Page 2 of 4
   0:21-cv-00682-DCN-PJG           Date Filed 03/10/21      Entry Number 1       Page 3 of 4




       After the new cases are docketed, the assigned magistrate judge will issue orders pursuant

to the General Order issued in In Re: Procedures in Civil Actions Filed by Prisoner Pro Se

Litigants, 3:07-mc-5014-JFA (D.S.C. Sept. 18, 2007), and conduct initial review in compliance

with 28 U.S.C. § 1915 and 28 U.S.C. § 1915A.

       IT IS SO ORDERED.




                                             __________________________________________
March 9, 2021                                Paige J. Gossett
Columbia, South Carolina                     UNITED STATES MAGISTRATE JUDGE

           Plaintiff’s attention is directed to the important warning on the next page.




                                           Page 3 of 4
    0:21-cv-00682-DCN-PJG           Date Filed 03/10/21      Entry Number 1        Page 4 of 4




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
       All documents that you file with the court will be available to the public on the internet
through PACER (Public Access to Court Electronic Records) and the court’s Electronic Case
Filing System. CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT
BE INCLUDED IN OR SHOULD BE REMOVED FROM ALL DOCUMENTS BEFORE
YOU SUBMIT THE DOCUMENTS TO THE COURT FOR FILING.

         Federal Rule of Civil Procedure 5.2, provides for privacy protection of electronic or paper
filings made with the court. Rule 5.2 applies to all documents submitted for filing, including
pleadings, exhibits to pleadings, discovery responses, and any other document submitted by any
party or nonparty for filing. Unless otherwise ordered by the court, a party or nonparty filer should
not put certain types of an individual’s personal identifying information in documents submitted
for filing to any United States District Court. If it is necessary to file a document that already
contains personal identifying information, the personal identifying information should be
“blacked out” or redacted prior to submitting the document to the Clerk of Court for filing. A
person filing any document containing their own personal identifying information waives the
protection of Rule 5.2(a) by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

       (a) Social Security and Taxpayer Identification Numbers. If an individual’s Social
       Security number or a taxpayer identification number must be included in a document, the
       filer may include only the last four digits of that number.
       (b) Names of Minor Children. If the involvement of a minor child must be mentioned,
       the filer may include only the initials of that child.
       (c) Dates of Birth. If an individual’s date of birth must be included in a document, the
       filer may include only the year of birth.
       (d) Financial Account Numbers. If financial account numbers are relevant, the filer may
       include only the last four digits of these numbers.

2. Protection of other sensitive personal information—such as driver’s license numbers and alien
registration numbers—may be sought under Rule 5.2(d) (Filings Made Under Seal) and (e)
(Protective Orders).




                                            Page 4 of 4
